The Unknown Heirs of




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                        March 17, 2015

                                     No. 04-14-00667-CV

                     Ramiro and Edna RAMOS, and Federico Salazar, Jr.,
                                       Appellants

                                               v.

             The Unknown Heirs of Tomasa GONZALEZ and Narciso Gonzalez,
                                      Appellees

                  From the 381st Judicial District Court, Starr County, Texas
                                 Trial Court No. DC-09-559
                       Honorable J. Manuel Banales, Judge Presiding


                                        ORDER
        On February 26, 2015, this court issued an order directing Ms. Gay Richey to appear
before this court on March 19, 2015, to show cause why she should not be held in contempt of
court of failing to file the reporter’s record in this appeal. On March 13, 2015, this court
received notice that Ms. Richey had been served with notice of the order by the Sheriff of Starr
County, Texas.

       On March 16, 2015, this court received an email correspondence from Ms. Richey
explaining her actions with regard to the reporter’s record. In the email correspondence, Ms.
Richey represents to this court that she has completed the record; however, she has not been paid
the remaining balance due for the record. Ms. Richey states that she informed the attorneys that
payment was due “about a week ago” and the record will be filed upon receipt of payment.

       It is therefore ORDERED that this court’s order of February 26, 2015 is WITHDRAWN,
and the hearing scheduled for March 19, 2015 is CANCELLED. It is FURTHER ORDERED
that appellant’s attorney provide this court with written proof by March 23, 2015, that the
remaining balance due for the record has been paid. Immediately upon receipt of payment,
Ms. Richey is ORDERED to electronically file the reporter’s record in this appeal.


                                                    _________________________________
                                                    Sandee Bryan Marion, Chief Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of March, 2015.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court